Prospectus Supplement November 16, 2016 Putnam Global Health Care Fund Prospectus dated December 30, 2015 The sub-section Your fund's management in the section Fund Summaries - Putnam Global Health Care Fund is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Samuel Cox, Analyst, portfolio manager of the fund since 2016 Michael Maguire, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 The following replaces similar disclosure under the sub-section The funds’ investment manager –Portfolio managers – Global Health Care Fund in the section Who oversees and manages the funds? : Portfolio Joined Employer Positions over past five years managers fund Isabel Buccellati 2012 Putnam Investments Limited Analyst 2012 – Present Alliance Growth Equities, a Vice President, Ex US Sector Head Health unit of Alliance Bernstein Care Ltd. 2002 – 2012 Samuel Cox 2016 Putnam Management Analyst 2014 – Present Fidelity Institutional Equity Analyst Management (f/k/a Pyramis Global Advisors) 2010-2014 Michael Maguire 2016 Putnam Management Analyst 2009 – Present The SAI provides additional information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 304122 – 11/16
